UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 CDSS WIND DOWN INC. (Exact name of registrant as specified in its charter) DELAWARE 75-2873882 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 MCKINNEY AVE., SUITE 1500, DALLAS, TEXAS 75201 (Address of principal executive offices)(Zip
